DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.  
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed to a process (claim 1, a method), (claim 6, a device), (claim 7 a non-transitory computer readable storage medium), which are statutory categories. 
However, evaluating claims 1, 6 and 7, under at Step 2A, Prong One, the claims are directed to the judicial exception of an Abstract idea using the grouping of a mathematical relationship.  The limitations include 
determining a permeability value for a plurality of locations of the model based on the received proportions cube; determining a gradient of the flow speed based on the permeability value determined for a plurality of locations of the model; and determining a fluvial formation based on the gradient of the flow speed.
Next, Step 2A, Prong Two evaluates whether additional elements of the claim “integrate the abstract idea into a practical application” in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort 
At Step 2B, consideration is given to additional elements that may make the abstract idea significantly more.  The additional element of “receiving a model representing the real subsoil; receiving a proportions cube describing geological properties of the model” is a generic element for data gathering.  Therefore, the claims are found to be patent ineligible.    Under Step 2B, there are no additional elements that make the claim significantly more than the abstract idea.  
	The element of “A computer-readable storage medium,” is recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int' l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)).
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself.

	Dependent claim(s) 2-5 and 8-11 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) amount to significantly more than the judicial exception.
	The additional limitations of claims 2-5 and 8-11 are merely extensions of abstract ideas with no additional elements.


Examiner’s Notes
3.	Claims 1-11 distinguish over the prior art because the closest prior art Le Ravalec-Dupin et al. (Pub. No. US 2005/026688) teaches determining a permeability field from measurements obtained by means of at least one of: logging measurements, seismic measurements and experimental measurements, determining at each cell of the grid pressure gradient (P) and filtration rate (U), by an iterative solution of a diffusivity equation and allows fast prediction of the flow of fluids in a heterogeneous medium, but fails to anticipates or renders obvious a method for determination of a real subsoil geological formation, the method including the steps of: receiving a proportions cube describing geological properties of the model; determining a permeability value for a plurality of locations of the model based on the received proportions cube; determining a gradient of the flow speed based on the permeability value determined for a plurality of locations of the model; and determining a fluvial formation based on the gradient of the flow speed, in combination with the rest of the claim limitations as claimed and defined by the applicant. 

Prior art
4.	The prior art made record and not relied upon is considered pertinent to applicant’s disclosure:
Zhang et al. [‘164] discloses a method for generating geological models that include receiving one or more well facies logs, a vertical facies proportion curve, a lateral proportion map, a variogram model and a global target histogram, the method may match 
Kim et al. [‘505] discloses a method for determining an optimal path between a first and a second reference cell by way of a desired cell. The gradient of connectivities with respect to the first reference cell is generated and backtracking from the desired cell to the first reference cell using the gradient is performed. The gradient of connectivities with respect to the second reference cell is generated and backtracking from the desired cell to the second reference cell using the gradient. The method including the steps of: (a) obtaining a model of a portion of the reservoir and dividing it into cells, each cell having a volume and some attributes; (b) assigning a speed function to a portion of the cells; (c) choosing a reference cell; (d) determining a connectivity between cells in the reservoir by solving an Eikonal equation, describing a propagating front in a heterogeneous medium, said front progressing outward from a reference cell until an ending condition is met, said Eikonal equation being solved by a fast marching method with propagation velocity as a function of spatial position being provided by the speed function; and (e) characterizing regions of the reservoir by their connective quality to the reference cell using the connectivity.
    
Contact information
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED CHARIOUI whose telephone number is (571)272-2213.  The examiner can normally be reached Monday through Friday, from 9 am to 6 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mohamed Charioui
/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857